Case 2:21-cv-11187-DML-DRG ECF No. 1, PagelD.1 Filed 05/21/21 Page 1 of 4.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
SWETA A. RAVAL,
Plaintiff, Civil Case
v Hon.:

USA TRUCK, INC. a Foreign for Profit
Corporation and JOHN PAUL TRICE,

Defendants.

 

R. THOMAS BIDARI (P41618)

LAW OFFICES OF R. THOMAS BIDAR], P.C.

Attorney for Plaintiff

204 Oak Street

Wyandotte, MI 48192

(734) 283-5100 / Fax (734) 283-9020
lawoffices@wyan.or

GUY C. VINING (P27892)

VINING LAW GROUP, PLC —
Co-Counsel for Plaintiff

20500 Eureka Road, Suite 300

Taylor, MI 48180

(734) 281-2050 / Fax (734) 846-2635
guy@vininglaw.net

TIMOTHY S. GROUSTRA (P48966)
MARK S. MACKLEY (P38847)

HANI H. AZAKIR (P82852)

DICKIE, MCCAMEY & CHILCOTE
Attorney for Defendant USA Truck, Inc.
89 Kercheval Avenue, Suite 200
Grosse Pointe Farms, MI 48236

(313) 308-2030 / Fax (888) 811-7411
tgroustra@dmclaw.com
hazakir@dmclaw.com

 

NOTICE OF REMOVAL

TO: CLERK OR THE COURT

NOW COMES Defendant USA TRUCK, INC., by and through its attorneys DICKIE,

MCCAMEY & CHILCOTE, P.C., and hereby respectfully submits this Notice of Removal for the

above-captioned case, and as grounds for removal states as follows:

1. Plaintiff filed an action against Defendant in the Circuit Court for the County of

Wayne, State of Michigan. A copy of the Complaint is attached as Exhibit A pursuant to 18

U.S.C. § 1446(b).
Case 2:21-cv-11187-DML-DRG ECF No. 1, PagelD.2 Filed 05/21/21 Page 2 of 4

2. Defendant USA TRUCK, INC., was served with a copy of the Complaint on or
about April 23, 2021.

3. This case is being removed within thirty (30) days of service upon Defendant
USA TRUCK, INC. Therefore, this Notice of Removal is timely under 28 U.S.C. § 1446(b).

4, The above-captioned matter is a civil action over which this Court has original
jurisdiction under the provisions of 28 U.S.C. § 1332 and is one that may be removed to this
Court by the petitioner Defendant USA TRUCK, INC., herein, pursuant to the provisions of 28
U.S.C. § 1441, in that it is a civil action wherein the matter in controversy exceeds or may
exceed the sum or value of Seventy-Five Thousand and 00/00 ($75,000.00) dollars, exclusive
of costs, attorney fees, and statutory interest, according to the allegations of the injuries and
damages in the Complaint, and is between citizens of different states.

5. Upon information and belief, Plaintiff is a resident and citizen of the City of
Wyandotte, County of Wayne and State of Michigan.

6. Defendant USA Truck, Inc., is a citizen of the state of Delaware, a Delaware
Corporation and has its principal place of business in Van Buren, Arkansas.

8. Defendant John Paul Trice, at all times relevant, is a resident and citizen of the
City of Hartman, County of Johnson and State of Arkansas.

9. Defendant John Paul Trice has yet to be served, but were service upon him
effectuated, he is anticipated to concur with this Notice of Removal.

10. Defendant John Paul Trice’s consent to removal would be proper under 28 U.S.C
§ 1446(b)(2)(C).

11. Pursuant to 28 U.S.C. § 1446(d), a Notice to Adverse Party of Removal to Federal
Court, attached hereto as Exhibit B, together with this Notice of Removal, will be served upon

counsel for Plaintiff and will be filed with the clerk of the Circuit Court of the County of Wayne.
Case 2:21-cv-11187-DML-DRG ECF No. 1, PagelD.3 Filed 05/21/21 Page 3 of 4

WHEREFORE, Defendant USA TRUCK, INC., gives notice that this action is therefore
removable to this Court pursuant to 23 U.S.C. § 1441 because it is within this Court’s original
“diversity” jurisdiction and no Defendant properly joined is a citizen of Michigan.

Respectfully Submitted,

By: /S/ TIMOTHY S. GROUSTRA
TIMOTHY S. GROUSTRA (P48966)
Attorney for Defendant
89 Kercheval Avenue, Suite 200
Grosse Pointe Farms, MI 48236-3603
(313) 308-2034

tgroustra@dmclaw.com

DATED: May 21, 2021

AFFIDAVIT OF COUNSEL
STATE OF MICHIGAN )

)ss
COUNTY OF WAYNE }

The undersigned, being first duly sworn, deposes and states that he is the attorney for
Defendant USA TRUCK, INC. in the above-entitled cause of action; that he has read the
foregoing Notice of Removal; that he knows the contents thereof; and that the same is true to
the best of his knowledge, information and belief.

/S/_ TIMOTHY S. GROUSTRA
TIMOTHY S. GROUSTRA (P48966)
Subscribed and sworn to before me
the 21st day of May, 2021.

/s/ Kelly Sander

Kelly Sander

Notary Public, Macomb County, MI

My commission expires: March 26, 2023
Acting in Wayne County
Case 2:21-cv-11187-DML-DRG ECF No. 1, PagelD.4 Filed 05/21/21 Page 4 of 4

PROOF OF SERVICE

On May 21, 2021, I served, via email and
first class mail, a copy of the foregoing upon
all counsel of record at their respective
addresses. I declare under penalty of
perjury that this statement is true to the
best of my knowledge, information, and
belief.

/s/ Holly R. Peseski

 

Holly R. Peseski

12606455.1
